Title: To James Madison from William C. C. Claiborne, 20 December 1801 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


20 December 1801, Natchez. Has just received word that U.S. commissioners have concluded a treaty at Fort Adams with the Choctaw, who consented to a road through their lands to Tennessee; presumes construction will begin immediately. Large quantities of flour and other exports have passed by Natchez recently, demonstrating the increase of industry and wealth in the West. Mentions reports that the district, with a population of nine thousand, produced “an immense Revenue” of over $700,000 from cotton sales in 1801. The territorial legislature is engaged in reforming the judiciary, but Claiborne doubts that any change will result, because “there is a great difference between the Judges of the Supreme Court, & the People; one half of the Citizens, & perhaps a greater number, have no confidence in the Judiciary.” Anticipates unpleasant consequences for himself. Cites a recent superior court decision upholding falsely dated Spanish land grants made after the ratification of the treaty between Spain and the U.S. and denying the admission of “parole Testimony.” The legislature has contemplated a statute making such testimony admissible to invalidate certain Spanish land grants, but the measure was not pressed after he intimated to some members that he could not give his assent. Requests JM’s opinion on the issue of whether parole testimony should be admitted to disprove written records.
Expects the passage of a strong militia law, “which is really much wanting,” as the territory is undefended except for the regular troops at Fort Adams. Requests shipment of eight hundred rifles and muskets to sell to the residents, who are unarmed. “Until the Militia of this Territory, are well armed & disciplined, my mind will not be tranquil; Bordering upon the Dominions of a foreign Power, separated from the nearest State (Tennessee) by a Wilderness of 600 Miles in extent; in the Neighbourhood of numerous Savage Tribes, and with a population of Negroes, nearly equal to the number of whites; There exists no certainty for Peace.” States that the Spanish at New Orleans respect U.S. trade and are friendly to visiting Americans. Rumors continue that Louisiana and the Floridas have been ceded to France, and as proof “it is stated that the Fortifications at New Orleans, were of late much neglected, and going fast to decay.”
 

   Letterbook copy (Ms-Ar: Claiborne Executive Journal). 5 pp. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:27–31.

